IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,885-02


                  IN RE CHRISTOPHER LAMONT ANDERSON, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                      CAUSE NOS. 29095, 29096, 29097, 29098 & 29099
                           IN THE 196TH DISTRICT COURT
                               FROM HUNT COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

the 196th District Court of Hunt County, that more than 35 days have elapsed, and that the

applications have not yet been forwarded to this Court.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Hunt

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus applications, submitting a copy of timely filed orders which designate issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
                                                                                                     2

Relator has not filed any applications for writs of habeas corpus in Hunt County. Should the

response include orders designating issues, proof of the date the district attorney’s office was served

with the habeas applications shall also be submitted with the response. This application for leave

to file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: September 16, 2015
Do not publish